DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
Response to Arguments
3.	In the previous action, claim 13 was objected.  The examiner thanks the applicant for amending the claim and thus withdraws the claim objection.  
4.	Applicant’s arguments, filed 6/14/2022, have been fully considered and are persuasive in view of the amendments of newly introduced limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 
5.	The argument that the amended language which now requires limitations previously provided by now-canceled claims 18-20 is not persuasive.  The new ground of rejection still relies upon the previously presented prior art of record for these limitations from now-canceled claims 18-20.  Scholten clearly teaches wherein the housing further comprises a computer including a first Wifi transmitter/receiver and a first portion of an operating program (para 0051 and claims 11-12); wherein the appliance further comprises a remote controller comprising a second Wifi transmitter/receiver and a second portion of the operating program (para 0103); wherein the remote controller is a smartphone (para 0103), and the second portion of the operating program is a smartphone app downloadable from the Internet (para 0104-0105).  
Claim Objections
6.	Claim 1 is objected to because of the following informalities:  
7.	Claim 1 recites “a housing comprising;”. The semicolon (;) should be replaced with a colon (:) and thus it should read as “a housing comprising:”. 
8.	Claim 1 as amended recites “enable operation in either an first communication mode”.  However, it should read as “enable operation in either a first communication mode”.    
9.	Claim 1 recites “Wifi Hot Spot” and then later refers to it as “Wifi hotspot”.  The claim language and spelling should be consistent throughout the claim set and thus it should read as one or the other but not both versions.  
10.	Appropriate correction is required.

Claim Interpretation
11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “a motorized transport system” in claim 22.  According to applicant’s disclosure, “a motorized transport system” may be interpreted as wheels.  

Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 1-17 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
15.	Claim 1 as amended recites the limitation "the operating system".  There is insufficient antecedent basis for this limitation in the claim.  Is it referring to “operating program” as previously recited in the amendment.  For examination purposes, “the operating system” will read as “the operating program”.  
16.	Due to their dependency from claim 1, claims 2-17 and 21-24 are also rejected under 112 paragraph b.  
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (PG Pub U.S 2018/0344114) and further in view of Makarov (PG Pub U.S 2007/0067943) and Sharma et al. (PG Pub U.S 2020/0038541). 
20.	Regarding claim 1, Scholten teaches a surface cleaning appliance (100, figs 1-2, para 0025) comprising: a housing (shown by fig 1) comprising; an intake opening (air inlet; 0031); an exhaust opening (air outlet; para 0031); a dust bin (118) in communication with and disposed between the intake and exhaust openings (para 0031) and adapted for retaining airborne germs and germ-laden dust (para 0029); and a motorized blower (116) adapted to pull air containing dirt (reads on germs and germ-laden dust) into the dust bin through the intake opening where the dirt (reads on germs and germ-laden dust) are removed therefrom (para 0031), and to expel the air from the dust bin through the exhaust opening (para 0031); wherein the dust bin comprises first and second filters (one or more filters reads on first and second filter, para 0031); and the air containing the dirt (reads on germs and germ-laden dust) is pulled into the dust bin and through the intake opening (para 0031), passes through the first and second filters (para 0031), and leaves the bin through the exhaust opening (para 0031); wherein the housing further comprises a computer including a first Wifi transmitter/receiver and a first portion of an operating program (para 0051 and claims 11-12); wherein the appliance further comprises a remote controller comprising a second Wifi transmitter/receiver and a second portion of the operating program (para 0103); wherein the remote controller is a smartphone (para 0103), and the second portion of the operating program is a smartphone app downloadable from the Internet (para 0104-0105).
21.	Scholten fails to teach wherein the dust bin comprises a UV lamp and the air containing the germs and germ-laden dust is bathed in UV light from the UV lamp in the dust bin and wherein the UV lamp comprised within the dust bin directly bathes the first and second filters to expose any germs retained therein to the UV light.  However, Makarov also teaches a surface cleaning appliance (abstract) wherein the dust bin comprises a UV lamp (160) and the air containing the germs and germ-laden dust is bathed in UV light from the UV lamp (para 0050-0051, claim 1) and wherein the UV lamp comprised within the dust bin directly bathes the first and second filters to expose any germs retained therein to the UV light (claim 16, para 0013 and 0064) in order to destroy bacteria and viruses collected in the dust bin by the cleaning appliance (para 0051-0053 and para 0064).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dust bin of Scholten by including a UV lamp wherein the air containing the germs and germ-laden dust is bathed in UV light from the UV lamp in the dust bin and wherein the UV lamp comprised within the dust bin directly bathes the first and second filters to expose any germs retained therein to the UV light in order to destroy bacteria and viruses collected in the dust bin by the cleaning appliance.   
22.	The present combination of Scholten and Makarov fails to teach the computer further comprising a Wifi hotspot, and wherein the app is adapted to selectively enable operation in either a first communication mode or a second communication mode, the first communication mode adapted to enable wireless communication between the smartphone and the computer over an in-home Wifi network, and the second communication mode adapted to enable wireless communication between the smartphone and the computer through the Wifi hotspot.  However, Sharma teaches an air cleaning/filtering system (abstract) which also operates via an internet connection (para 0066 and 0088) wherein it is known for the computer to comprise a Wifi hotspot (para 0098), and wherein the app is adapted to selectively enable operation in either a first communication mode (para 0097) or a second communication mode (para 0098), the first communication mode adapted to enable wireless communication between the smartphone and the computer over an in-home Wifi network (para 0097, direct wifi connection via home router), and the second communication mode adapted to enable wireless communication between the smartphone and the computer through the Wifi hotspot (para 0098) in order to provide flexible connectivity options to accommodate different area networks.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the present combination of Scholten and Makarov such that the computer further comprises a Wifi hotspot, and wherein the app is adapted to selectively enable operation in either a first communication mode or a second communication mode, the first communication mode adapted to enable wireless communication between the smartphone and the computer over an in-home Wifi network, and the second communication mode adapted to enable wireless communication between the smartphone and the computer through the Wifi hotspot as taught by Sharma in order to provide flexible connectivity options to accommodate different area networks.      
23.	Regarding claim 2, the present combination of Scholten, Makarov, and Sharma teaches that the dust bin comprises a chamber (para 0031 of Scholten, inherent that bin includes chamber) which also includes a cyclone separator (para 0031 of Scholten); thus, it is adapted so that air is circulated around therein for a prolonged period resulting in an increase of direct UV exposure thereof. 
24.	Regarding claim 3, the present combination of Scholten, Makarov, and Sharma teaches wherein the UV lamp also directly bathes interior portions and components of the bin to expose any germs retained therein to the UV light (claim 1 of Makarov).
25.	Regarding claim 4, the present combination of Scholten, Makarov, and Sharma teaches wherein the UV light is UV-C (para 0052 of Makarov).
26.	Regarding claim 5, since the present combination of Scholten, Makarov, and Sharma teaches using UV along with a filter to destroy and remove bacteria/viruses, the present combination of Scholten and Makarov teaches that the first filter is a germicidal filter (using UV with filter reads being a germicidal filter).  
27.	Claims 6-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (PG Pub U.S 2018/0344114), Makarov (PG Pub U.S 2007/0067943), Sharma et al. (PG Pub U.S 2020/0038541) and further in view of Faragher (PG Pub U.S 2011/0303244). 
28.	Regarding claim 6, although the present combination of Scholten, Makarov, and Sharma teaches the first filter being a germicidal filter (as discussed above) wherein the filter may be a screen filter (para 0031 of Scholten), it fails to specifically teach the germicidal filter being a copper mesh filter.  However, Faragher teaches a surface cleaning appliance wherein it is known for the filter to be a screen filter such as a copper mesh filter (para 0071) in order to achieve the predictable result of filtering contaminants.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first filter [germicidal filter] to be a copper mesh filter as taught by Faragher in order to achieve the predictable result of filtering contaminants.   
29.	Regarding claim 7, the present combination of Scholten, Makarov, Sharma, and Faragher teaches wherein the second filter is a mechanical filter (para 0031 of Scholten, HEPA filter reads on mechanical filter).
30.	Regarding claim 8, the present combination of Scholten, Makarov, Sharma, and Faragher teaches wherein the mechanical filter is a HEPA filter (para 0031 of Scholten).
31.	Regarding claim 9, the present combination of Scholten, Makarov, Sharma, and Faragher teaches wherein the dust bin is removable from the housing (para 0047 of Scholten).
32.	Regarding claim 10, since Scholten teaches that the dust collected in the bin can be later disposed (para 0031) and that bin and filters can be removed and installed (para 0047), the present combination of Scholten, Makarov, Sharma, and Faragher teaches that the dust bin further comprises a lid to enable emptying and cleaning of the bin, and replacement of the filters.
33.	Regarding claim 11, the present combination of Scholten, Makarov, Sharma, and Faragher teaches wherein the housing further comprises a bottom side (fig 2 of Scholten) parallel to and spaced above the surface (seen from fig 1 of Scholten), and the intake opening (114 in fig 2) is disposed there-through (para 0031 of Scholten).
34.	Regarding claim 12, the present combination of Scholten, Makarov, Sharma, and Faragher teaches rotating brushes (additional brushes that rotate about a vertical axis, para 0033 of Scholten) depending from the bottom side (para 0033 of Scholten) and extending outwardly from the housing between the bottom side and the surface (para 0033 of Scholten) and adapted to force germs and germ-laden dust from beyond the housing and in surface corners to under the housing and towards the intake opening (implicitly taught).
35.	Regarding claim 13, the present combination of Scholten, Makarov, Sharma, and Faragher teaches further comprising a rotating roller brush (140 in figs 2-3 of Scholten) in communication with the intake opening (fig 2, para 0033) and adapted to feed germs and germ-laden dust there-into (implicitly taught).
36.	Regarding claim 14, the present combination of Scholten, Makarov, Sharma, and Faragher teaches wherein the housing further comprises one or more perimetral sides and a top side (seen by fig 2 of Scholten), and the exhaust opening is disposed through both thereof (through suction source 116, para 0031 of Scholten, reads on between both perimetral sides and top side).
37.	Regarding claim 15, the present combination of Scholten, Makarov, Sharma, and Faragher teaches wherein the housing further comprises a battery for proving power to the appliance (para 0027 and 0037 of Scholten).
38.	Regarding claim 16, the present combination of Scholten, Makarov, Sharma, and Faragher teaches wherein the battery is a rechargeable battery (para 0027 and 0037 of Scholten).
39.	Regarding claim 17, the present combination of Scholten, Makarov, Sharma, and Faragher teaches wherein the appliance further comprises a stationary recharging station (10 in fig 1 of Scholten) separable from the housing and adapted to receive the housing and recharge the battery (para 0027 and 0037 of Scholten).
40.	Regarding claim 21, the present combination of Scholten, Makarov, Sharma, and Faragher teaches the dust bin is adapted so that all of the germs and germ-laden dust which enter is exposed to the UV (para 0050-0053 and claim 1 of Makarov) but fails to specifically teach wherein the dust bin is comprised of a UV-resistant polymer, is adapted to seal UV light therein.  However, Makarov further teaches that it is known for the bin to comprise of a UV-resistant polymer and adapted to seal UV light therein (para 0055) in order to prevent damage to the bin and to avoid UV exposure to the outside environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the dust bin to be comprised of UV-resistant polymer adapted to seal UV light therein as further taught by Makarov in order to prevent damage to the bin and to avoid UV exposure to the outside environment.    
41.	Regarding claim 22, the present combination of Scholten, Makarov, Sharma, and Faragher teaches a motorized transport system (wheels 130 in fig 2 of Scholten) adapted to move the appliance about the surface (para 0034 of Scholten).
42.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (PG Pub U.S 2018/0344114), Makarov (PG Pub U.S 2007/0067943), Sharma et al. (PG Pub U.S 2020/0038541), Faragher (PG Pub U.S 2011/0303244) and further in view of Chang (PG Pub U.S 2020/0330637). 
43.	Regarding claim 23, the present combination of Scholten, Makarov, Sharma, and Faragher fails to teach an ion generator and an essential oil diffuser in communication with the exhaust opening; wherein the air leaving the bin through the exhaust opening passes the ion generator and the essential oil diffuser and is ionized and infused as it exists the housing.  However, Chang teaches filtration of airflow through a HEPA filter and then an ion generator and an essential oil diffuser in communication with the exhaust opening; wherein the air leaving the bin through the exhaust opening passes the ion generator and the essential oil diffuser and is ionized and infused as it exists the housing (para 0028 and 0030) in order to purify oil laden airflow. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Scholten, Makarov, Sharma, and Faragher to include and ion generator and an essential oil diffuser in communication with the exhaust opening; wherein the air leaving the bin through the exhaust opening passes the ion generator and the essential oil diffuser and is ionized and infused as it exists the housing in order to purify oil laden airflow.     
44.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (PG Pub U.S 2018/0344114), Makarov (PG Pub U.S 2007/0067943), Sharma et al. (PG Pub U.S 2020/0038541), Faragher (PG Pub U.S 2011/0303244) and Chang (PG Pub U.S 2020/0330637) and further in view of Lavoie (PG Pub U.S 2016/0100728).  
45.	Regarding claim 24, the present combination of Scholten, Makarov, Sharma, Faragher and Chang fails to teach wherein the HEPA filter is at least HEPA-13 grade or equivalent.  However, Lovoie teaches a vacuum apparatus wherein it is known for the HEPA filter to be at HEPA class 14 (reads on at least HEPA-13 grade or equivalent) (para 0076) in order to filter out a very high percentage of particles (para 0076).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the HEPA filter of the present combination of Scholten, Makarov, Faragher, and Chang to be HEPA class 14 (reads on at least HEPA-13 grade or equivalent) as taught by Lavoie in order to filter out a very high percentage of particles.

Conclusion
46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714